UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CRISTIAN SANCHEZ, 21-av—-4223 (JGR)
Plaintiff, ORDER
- against -
MAZDA MOTORS OF AMERICA, INC

‘FF

Defendants.

 

JOHN G. KOELTL, District Judge:

The defendant shall answer, move, or otherwise respond to the
plaintiff’s complaint by July 16, 2021, and the parties shall
submit a Rule 26(f£) report by July 30, 2021. The conference

scheduled for 3:00 pm on Tuesday, July 13, 2021 is canceled.

SO ORDERED.

Dated: New York, New York
July 9, 2021

6) Cole

i . John G. Koeitl
United States District Judge

 

 

 

 

 

USDS SPNY

 

DOCU. EMNT
ELEC. cON(CALLY FILED
DOC #F_

 

DATE FILED: 7747 24 _

 

 

 

 

 

 

 
